OPINION OP THE COURT. MILLS, C. J. It is unusual in any case to1 interfere with the action of the trial court in imposing terms on the party in default as the condition for the vacating of a judgment. “A court, in opening or vacating a judgment, has power to impose upon the applicant, as a condition of the granting of the relief asked such terms as in its discretion it may deem proper, and its action in this respect will not be reviewed or overruled by a higher court, unless it clearly extended the limit of sound legal discretion by imposing terms which are plainly unreasonable or unjust.” 17 Am. and Eng. Encyl. of Law (2 Ed.), p. 847. In the case at bar it is not necessary for us to consider, and we do not decide, whether or not the learned judge below, exercised the limits of a sound legal discretion in imposftig terms that certain statutes limiting indebtedness should not be pleaded by the defendant as the condition for vacating the judgment, for it appears from the record before us, that no final order, judgment or decree has been rendered in this case, and that this writ of error has been sued out from a mere Order vacating a judgment. y. at) ttttoá-n sis iRl'tí a -¿until) a«?f)iíf. pijííusa.ia.pá+'ío aíofi srij y> ÜSs US al tfie present term of íbi^cpnjt,^^^^^ JTpng Meyer that an appeal only lies from a final judgment 4ior¿?>Ln3'íiv-. ífe¿¡$ t&JÍj.,;scr]htfxrosra ,wQ. _. tr'ict'courfe ofitbe:¡county:, ofi.SeteorroTfor f;u#ben pmoued-ingS. mo sii )o esvi§ íiuoi) e/Ií aüoi.íofl daai a/í axlíftli&s.app.eililanticfias a-Hya|egalidejfeíiseít(fe1tt)gé claim inadd against tt^tt5 oaip^rotécf^its'élf-’tjy feimedies byMeb íjlyí^ig^e^fítÍíleMEel’'^és.'‘0,i '!'^ii0jV7 ai sfflGK ; iferil SPsfHOg oj aloatóo iithbrreie£> erfi saeiiyf Aims sidiaiev Tbe writ of error will be diSffiimdx.and^tbejCgusft.rer manded to tbe district court of Socorro county for fur-dbWipbo’e'dedlii§s]''afi:d!iit's iéosdt';#d©iídd.fn.O‘it IfssqcjA Baker, McFie and Parker, JJ. concur. McMillan, A. J., being disqualified, did not participate in tbis opinion.